Case 19-02033-VFP
 UNITED           Doc 81 FiledCOURT
         STATES BANKRUPTCY     03/19/21 Entered 03/19/21 11:05:52                        Desc Main
 DISTRICT OF NEW JERSEY  Document     Page 1 of 3

 Caption in Compliance with D.N.J. LBR 9004-1(b)

 GIBBONS P.C.
 Dale E. Barney
 One Gateway Center                                              Order Filed on March 19, 2021
 Newark, New Jersey 07102                                        by Clerk
 Telephone: (973) 596-4500                                       U.S. Bankruptcy Court
                                                                 District of New Jersey
 Facsimile: (973) 596-0545
 E-mail: dbarney@gibbonslaw.com
 Counsel for Discover Growth Fund, LLC

 In re:

 IMMUNE PHARMACEUTICALS, INC., et al.,

               Debtors.
                                                                Case No. 19-13273 (VFP)
 IMMUNE PHARMACEUTICALS, INC.; IMMUNE
 PHARMACEUTICALS, LTD.; CYTOVIA, INC.; IMMUNE                            Chapter 7
 ONCOLOGY PHARMACEUTICALS, INC.; MAXIM
 PHARMACEUTICALS, INC.; IMMUNE                                     Jointly Administered
 PHARMACEUTICALS USA CORP.; and THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS OF IMMUNE                   Adv. Pro. No. 19-02033 (VFP)
 PHARMACEUTICALS, INC., et al.,
                                                                 Judge: Vincent F. Papalia
                Plaintiff

          v.

 DISCOVER GROWTH FUND, LLC,
               Defendant.

      ORDER DENYING MOTION FOR STAY OF PROCEEDINGS OR STAY OF
                     DISCOVERY AND SCHEDULING
                  PRE-TRIAL PROCEEDINGS AND TRIAL

     The relief set forth on the following pages, numbered two (2) through three (3), is hereby



ORDERED.


DATED: March 19, 2021
Case 19-02033-VFP         Doc 81    Filed 03/19/21 Entered 03/19/21 11:05:52                Desc Main
                                    Document     Page 2 of 3



        The Court having entered a Joint Order Scheduling Pre-Trial Proceedings and Trial [Doc
14] on February 27, 2020 (the “Initial Scheduling Order”); plaintiff Jeffrey A. Lester (“Trustee”)
having been appointed as chapter 7 trustee in the captioned bankruptcy cases as of April 2, 2020
and thereafter having been substituted as plaintiff in the captioned adversary proceeding
(“Adversary Proceeding”); the Trustee having filed a “Motion For Stay Of Proceedings, Or In The
Alternative, For Stay Of Discovery And Adjournment Of Trial Date” dated February 12, 2021
[Doc 78] (“Motion”) and defendant Discover Growth Fund, LLC having filed opposition to the
Motion [Doc 79]; and the Court having conducted a hearing on the Motion and a pretrial
conference on March 9, 2021 (the "Hearing") and having set the pretrial schedule set forth herein,
and for the reasons set forth on the record at the Hearing, it is ORDERED that:
        1.     The Motion is denied.
        2.     All fact discovery in the Adversary Proceeding is to be completed by the date that
is 90 days from the date of this Order. Any motions to compel discovery are to be made so that the
Court can rule and the discovery can be obtained before that date. Late filed discovery motions
will not constitute cause for an adjournment of the scheduled trial date. All expert discovery is to
be completed by the date that is 150 days from the date of this Order, and the parties shall exchange
expert reports by the date that is 120 days from the date of this Order. The Court shall conduct a
                                 July 8
further pretrial conference on ____________, 2021 at 10:00am.
        3.     Any party seeking to amend pleadings or add additional parties, must do so by filing
a motion no later than 30 days after the close of fact discovery.
        4.     All other motions must be filed no later than 45 days after the completion of all fact
and expert discovery. Late filed motions will not constitute cause for an adjournment of the trial
date.
        5.     Each party must pre-mark the exhibits which may be used at trial.
        6.     14 days before trial each party must:
               (a)     serve a copy of the pre-marked exhibits on each opposing party and provide
one bound copy of the exhibits to the Court in Chambers (not to be docketed by the Clerk); and
               (b)     file and serve on each opposing party a list of witnesses to be called at trial.
        7.     All exhibits will be admitted into evidence and witnesses permitted to testify at
trial, unless a written objection has been filed 7 days before the trial date. Only witnesses identified
on the witness list will be permitted to give testimony.


                                                   2
                                                                                    2883522.1 115785-100485
Case 19-02033-VFP        Doc 81    Filed 03/19/21 Entered 03/19/21 11:05:52             Desc Main
                                   Document     Page 3 of 3



       8.      Any party intending to introduce deposition testimony at trial must serve on each
opposing party and file copies of the transcript pages with excerpts highlighted.
       9.      Within 14 days from the conclusion of the trial, unless such time is extended by the
Court, each party must file, and serve on each opposing party, separately numbered proposed
findings of fact and conclusions of law with supporting legal citations.
       10.     The discovery deadlines set forth herein are subject to extension upon motion for
good cause shown.
       11.                           October 20, 2021
               Trial will begin on _________________________.at    10:00am
                                                                _________________. or as
soon as the matter may be heard, at:
       UNITED STATES BANKRUPTCY COURT ADDRESS:

                              50 Walnut Street
                              Newark, NJ 07102
                              Courtroom no: 3B

PARTIES MUST BE PREPARED TO PROCEED TO TRIAL ON THE SCHEDULED
DATE. ADJOURNMENTS WILL BE GRANTED ONLY FOR COMPELLING REASONS
BEYOND THE CONTROL OF THE PARTIES. UNDER D.N.J. LBR 5071-1, PARTIES
REQUESTING AN ADJOURNMENT MUST SUBMIT LOCAL FORM, ADJOURNMENT
REQUEST, VIA CHAMBERS EMAIL NOT LATER THAN 3 DAYS BEFORE THE
TRIAL DATE.

                                                                                        rev.4/10/17




                                                 3
                                                                                2883522.1 115785-100485
